EXHIBIT 23.1 CONSENT OF HARPER & ASSOCIATES, INC. CONSENT OF INDEPENDENTPETROLEUM ENGINEERS AND GEOLOGISTS As independent petroleum engineers, we consent to all references to Harper & Associates, Inc., independent petroleum engineers, and the reports prepared by such independent petroleum engineers appearing in Brinx Resources Ltd.’s Annual Report on Form 10-K for the year ended November 1, 2013 to be filed with the U.S. Securities and Exchange Commission. HARPER & ASSOCIATES, INC. By: /s/G. Michael Harper G. Michael Harper, President P.E. 34481 TX Fort Worth, Texas Dated:January 22, 2014
